DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 8, 11-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bapat et al. 2016/0296324 in view of Essinger et al. 2011/0022157. 
Noting figure 2 for example Bapat et al. discloses an implantable prosthetic valve (50), comprising:  a radially expandable and compressible annular frame (52); a valvular structure disposed within the frame (54) and coupled to the frame; and an outer skirt (62) positioned around an outer surface of the frame; and the use of radiopaque markers [0023] and the use of radiopaque sutures [0074]. However Bapat et al. does not specify that the  radiopaque sutures form a plurality of discrete radiopaque markings arranged on the outer skirt at a plurality of circumferentially spaced locations or that the sutures connect a lower edge of the outer skirt to the frame.

Essinger et al. teaches (see figure 1B and [0071])  that double polyester (PET) fabric skirt (dashed line representing inner PET fabric skirt 122 and outer PET fabric skirt 126) relative to a stent and that the outer skirt may also be sutured onto the outer surface of the stent (dashed line 126) and may serve as a sealing member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Bapat et al. and utilize radiopaque sutures form a plurality of discrete radiopaque markings arranged on the outer skirt at a plurality of circumferentially spaced locations because Bapat et al. states that radiopaque impregnated sutures can be used to make suture lines or patterns on a valve (and this includes the skirt) to create a type of marker associated with the valve.
 It  would be  further have been obvious that  fluoroscopic suture threads could be positioned to indicate an orientation of the prosthetic valve relative to a delivery apparatus and a native heart valve under fluoroscopy because Bapat et al. envisions delivery  via a delivery catheter (see [0056] for inspiration) and Essinger et al. teaches utilizing .  It further would have been obvious to suture with radiopaque stitches to the lower edge in order to aid as position markers (see [0021] of Essinger et al. which teaches “…[0021; 0071] In some embodiments, a method for cardiac valve replacement is provided that includes releasing a distal end of a stent-valve from a sheath, where the distal end includes a radiopaque marker positioned thereon…” .for motivation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 10,722,354. Although the claims at issue are not identical, they are not patentably distinct from each other.  The current application claim 11 recites:

11.	An implantable prosthetic valve, comprising: a radially expandable and compressible annular frame; a valvular structure comprising a plurality of leaflets disposed within the frame; and a sealing member disposed on and extending continuously around an outer circumference of the frame, the sealing member comprising an inflow edge coupled to the frame via one or more radiopaque sutures.

Patent claims 12 and 18 recite:
12. An implantable prosthetic valve, comprising: an annular frame; a leaflet structure positioned within the frame; a sealing member positioned around an outer surface of the frame, the sealing member extending continuously around an entire circumference of the frame, the sealing member comprising an inflow edge secured to the frame and an outflow edge; and wherein the sealing member comprises a fabric formed with fringes that perturb the flow of blood along the outside of the prosthetic valve.

18. The valve of claim 12, wherein the inflow edge of the sealing member is attached to the frame with sutures that comprise radiopaque material.


It would have been obvious to one having ordinary skill in the art the subject matter currently claimed is reworded in a varied manner in the patent.  The patent would be utilized to reject the application.

Allowable Subject Matter

Claims 2, 5-7, 9-10, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 19, 2022